           Case 2:17-cv-00318-KJM-CKD Document 151 Filed 07/29/21 Page 1 of 2


 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   William R.H. Mosher, State Bar No. 228253
     Email: wmosher@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 4   Sacramento, CA 95814
     Telephone: (916) 210-0400
 5   Facsimile: (916) 210-0401

 6   Attorneys for Plaintiff and Cross-Defendants
     PEO Experts CA, Inc., dba Bixby Zane Insurance
 7   Services; Bixby Zane, Inc.; Jason Crawford; Brad
     Worley; Workforce Business Services, Inc., Workforce
 8   Business Services CA, LLC; and Robert Kelly

 9

10                                 IN THE UNITED STATES DISTRICT COURT

11                                FOR THE EASTERN DISTRICT OF CALIFORNIA
12   PEO EXPERTS CA, INC., dba BIXBY ZANE            Case No. 2:17-CV-00318-KJM-CKD
     INSURANCE SERVICES, a California
13
     corporation,                                    ORDER TO DISBURSE FUNDS
14
                     Plaintiff,
15
             vs.
16

17   MICHAEL CRAIG ENGSTROM, an
     individual; CHRISTOPHER IGNAZIO
18   LONGO, an individual; RYAN WAKEFIELD,
     an individual; JENNIFER ENGSTROM, an
19   individual; MICHAEL ENGSTROM, INC., a
     California corporation; B&C LOC, INC., a
20   California corporation; PEO ADVISORS OF
21   CA, INC., a California corporation; and
     FREEDOM RISK INSURANCE SERVICES, a
22   business entity form unknown,                   Complaint Filed: February 14, 2017
                                                     Case Dismissed: February 4, 2020
23                   Defendants.
24
     AND ALL CROSS-RELATED ACTIONS
25

26

27

28

                                          ORDER TO DISBURSE FUNDS
     FP 39464593.2
           Case 2:17-cv-00318-KJM-CKD Document 151 Filed 07/29/21 Page 2 of 2


 1                                     ORDER TO DISBURSE FUNDS

 2           GOOD CAUSE APPEARING, the Court hereby orders the $5,000.00 security payment posted

 3   by Plaintiff in this action, plus any accrued interest, shall be discharged, exonerated, and disbursed to

 4   Fisher & Phillips LLP, 621 Capitol Mall, Suite 1400, Sacramento, CA 95814.

 5           IT IS SO ORDERED.

 6   DATED: July 28, 2021.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                                    [PROPOSED] ORDER TO DISBURSE FUNDS
     FP 39464593.2
